UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February27, 2013 (January 7, 2013) SUMMIT HOTEL PROPERTIES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) 001-35074 (Commission File Number) 27-2962512 (I.R.S. Employer Identification No.) 12600 Hill Country Boulevard, Suite R-100 Austin, Texas 78738 (Address of Principal Executive Offices) (Zip Code) (605) 361-9566 (Registrants’ telephone number, including area code) Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 240.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE As previously reported, on October 5, 2012, Summit Hotel Properties, Inc. (the “Company”), through its operating partnership, Summit Hotel OP, LP (the “Operating Partnership”), purchased from affiliates of Hyatt Hotels Corporation (“Hyatt”) a portfolio of eight hotels containing an aggregate of 1,043 guestrooms (the “Initial Hyatt Hotels”) for $87.4 million, and on January 22, 2013, the Company, through the Operating Partnership, purchased from affiliates of Hyatt three additional hotels containing an aggregate of 426 guestrooms (the “Additional Hyatt Hotels,” and, together with the Initial Hyatt Hotels, the “Hyatt 11 Portfolio”) for $36.1 million. The Company reported the acquisitions of the Initial Hyatt Hotels and the Additional Hyatt Hotels in Current Reports on Form 8-K filed on October 9, 2012 and January 28, 2013, respectively. The Companyis filing this Amendment No. 1 to its Current Report on Form 8-K filed on January 7, 2013 to provide certain additional unaudited pro forma financial information for the year ended December 31, 2012 for the Company and the Operating Partnership regarding the Hyatt 11 Portfolio. Item 9.01.Financial Statements and Exhibits. (b)Pro Forma Financial Information. Provided below are the unaudited pro forma consolidated financial statements of the Company and of the Operating Partnership for the year ended December 31, 2012, and the notes thereto, which are presented as if the acquisition of the Hyatt 11 Portfolio had been consummated as of January 1, 2012. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. SUMMIT HOTEL PROPERTIES, INC. (Registrant) By:
